         Case 1:16-cv-01779-CKK Document 26 Filed 12/28/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                       )
 UNITED STATES OF AMERICA,             )
                                       )
               Plaintiff,              )
                                       )
        v.                             )
                                       )
 $1,312,500.00 OF FUNDS IN THE NAME OF )
 PETROLINA (HOLDINGS) PUBLIC LTD.;     )                   Civil Action No. 16-1779 (CKK)
                                       )
 and                                   )
                                       )
 $1,272,840.45 OF FUNDS IN THE NAME OF )
 PETROLINA (HOLDINGS) PUBLIC LTD.,     )
                                       )
               Defendants.             )
                                       )

                   NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff the United States of America, by and through its undersigned counsel, respectfully

provides notice that it hereby dismisses this case without prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i).

                                             Respectfully submitted,

                                             JESSIE K. LIU
                                             United States Attorney


                                     By:     /s/ Zia M. Faruqui___________________________
                                             Zia M. Faruqui, D.C. Bar No. 494990
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             555 Fourth Street, N.W., 4th Floor
                                             Washington, D.C. 20530
                                             (202) 252-7117
                                             zia.faruqui@usdoj.gov
